DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to communication filed on 05/17/2021.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,235,457 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 15, a method, system including the teaching of “generating, by a processing device, a plurality of metrics based on a first plurality of interactions with first content of a playlist, the plurality of metrics comprising a first metric and a second metric, the first metric indicating approval of a first content item of the playlist, the second metric indicating a first duration of 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following patents are the closest arts:
Oyman (U.S. 9,438,883 B2) discloses a method system for monitoring and reporting plurality of metrics (See abstract), but not discloses “indicating approval of a first content item of the playlist, the second metric indicating a first duration of playback of a second 
Kawasaki et al (U.S. 8,526,795 B2) discloses a method, system for generating playlist using event log that contains start and end date/time. Kawasaki does not disclose “default duration playback” and “wherein the first duration of playback of the second content item during the playback of the playlist is greater than a first default duration of playback, and wherein the second metric indicates a deviation from a first default sequence of content items of the playlist”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161